ON MOTION TO REVIEW ORDER DENYING POST-TRIAL RELEASE

PER CURIAM.
We reverse the trial court’s order denying movant Naim Dullovi bond pending appeal of his convictions of resisting arrest with violence and trespass. Neither the trial court’s order nor the transcript of the October 18, 2000 hearing reflect that the trial court considered the criteria for post-conviction bond set forth in Younghans v. State, 90 So.2d 308 (Fla.1956). See Fla. R.Crim.P. 3.691(a). The trial court’s order denying bond did not “set forth the factual basis on which the decision was made and the reasons therefor.” Fla.R.App.P. 9.140(g)(3). We remand to the trial court for a new bond hearing.
WARNER, C.J., GUNTHER and GROSS, JJ., concur.